Case: 21-1434   Document: 42   Page: 1   Filed: 01/28/2022




   United States Court of Appeals
       for the Federal Circuit
                ______________________

    CANADIAN SOLAR, INC., CANADIAN SOLAR
  INTERNATIONAL LIMITED, CANADIAN SOLAR
 MANUFACTURING (LUOYANG), INC., CANADIAN
   SOLAR MANUFACTURING (CHANGSHU), INC.,
 CSI CELLS CO., LTD., CSI SOLAR POWER (CHINA)
    INC., CSI SOLARTRONICS (CHANGSHU) CO.,
    LTD., CSI SOLAR TECHNOLOGIES INC., CSI
  SOLAR MANUFACTURE INC., CSI NEW ENERGY
       HOLDING CO., LTD., CSI-GCL SOLAR
     MANUFACTURING (YANCHENG) CO., LTD.,
        CHANGSHU TEGU NEW MATERIALS
 TECHNOLOGY CO., LTD., CHANGSHU TLIAN CO.,
      LTD., SUZHOU SANYSOLAR MATERIALS
    TECHNOLOGY CO., LTD., CANADIAN SOLAR
                    (USA), INC.,
                 Plaintiffs-Appellants

     SUMEC HARDWARE & TOOLS CO., LTD.,
  CHANGZHOU TRINA SOLAR ENERGY CO., LTD.,
    TRINA SOLAR (CHANGZHOU) SCIENCE &
   TECHNOLOGY CO., LTD., YANCHENG TRINA
    SOLAR ENERGY TECHNOLOGY CO., LTD.,
  CHANGZHOU TRINA SOLAR YABANG ENERGY
  CO., LTD., TURPAN TRINA SOLAR ENERGY CO.,
  LTD., HUBEI TRINA SOLAR ENERGY CO., LTD.,
   CHANGZHOU TRINA PV RIBBON MATERIALS
                   CO., LTD.,
                    Plaintiffs

                          v.

                  UNITED STATES,
Case: 21-1434    Document: 42     Page: 2    Filed: 01/28/2022




 2                                 CANADIAN SOLAR, INC.   v. US



                     Defendant-Appellee

           SOLARWORLD AMERICAS, INC.,
                     Defendant
               ______________________

                        2021-1434
                  ______________________

     Appeal from the United States Court of International
 Trade in Nos. 1:18-cv-00184-JAR, 1:18-cv-00185-JAR,
 1:18-cv-00186-JAR, 1:18-cv-00187-JAR, Senior Judge Jane
 A. Restani.
                 ______________________

                 Decided: January 28, 2022
                  ______________________

     SARAH WYSS, Mowry & Grimson, PLLC, Washington,
 DC, argued for plaintiffs-appellants. Also represented by
 BRYAN CENKO, JILL CRAMER, JEFFREY S. GRIMSON, WENHUI
 JI, KRISTIN HEIM MOWRY.

     JUSTIN REINHART MILLER, International Trade Field
 Office, Civil Division, United States Department of Justice,
 New York, NY, argued for defendant-appellee. Also repre-
 sented by BRIAN M. BOYNTON, JEANNE DAVIDSON, TARA K.
 HOGAN; PAUL KEITH, Office of the Chief Counsel for Trade
 Enforcement & Compliance, United States Department of
 Commerce, Washington, DC.
                    ______________________

     Before MOORE, Chief Judge, CLEVENGER and CHEN,
                     Circuit Judges.
 CHEN, Circuit Judge.
Case: 21-1434     Document: 42      Page: 3     Filed: 01/28/2022




 CANADIAN SOLAR, INC.   v. US                                  3



      Appellants Canadian Solar, Inc. et al. 1 (collectively, Ca-
 nadian Solar) are producers and exporters of certain crys-
 talline silicon photovoltaic cells. These photovoltaic cells
 were imported into the United States from the People’s Re-
 public of China, and the United States Department of Com-
 merce (Commerce), after an investigation, issued an order
 imposing a duty to counteract subsidies Canadian Solar re-
 ceived from the government of China.
     During its fourth administrative review of that coun-
 tervailing duty order, Commerce determined on remand
 that Canadian Solar received regionally specific electricity
 subsidies subject to countervailing duties under 19 U.S.C.
 § 1677(5A)(D)(iv). Final Results of Redetermination Pur-
 suant to Court Remand at 14–19, Canadian Solar Inc. v.
 United States, No. 18-00184 (Ct. Int’l Trade June 26, 2020),
 ECF No. 95-1 (Remand Redetermination). To reach this
 conclusion, Commerce identified electricity price variation
 across the different provinces and applied adverse facts
 available—due to the central government of China’s failure
 to cooperate in Commerce’s investigation—to conclude that
 the central government sets variable electricity pricing
 that is region-specific for development purposes. See id.
 at 19. The Court of International Trade (CIT) sustained
 Commerce’s Remand Redetermination. Canadian Solar



     1   In addition to Canadian Solar, Inc., Appellants in-
 clude Canadian Solar International Ltd., Canadian Solar
 Manufacturing (Luoyang), Inc., Canadian Solar Manufac-
 turing (Changshu), Inc., CSI Cells Co., Ltd., CSI Solar
 Power (China) Inc., CSI Solartronics (Changshu) Co., Ltd.,
 CSI Solar Technologies Inc., CSI Solar Manufacture Inc.,
 CSI New Energy Holding Co., Ltd., CSI-GCL Solar Manu-
 facturing (Yancheng) Co., Ltd., Changshu Tegu New Mate-
 rials Technology Co., Ltd., Changshu Tlian Co., Ltd.,
 Suzhou Sanysolar Materials Technology Co., Ltd., and Ca-
 nadian Solar (USA), Inc.
Case: 21-1434     Document: 42      Page: 4     Filed: 01/28/2022




 4                                   CANADIAN SOLAR, INC.   v. US



 Inc. v. United States, No. 18-00184, slip op. 20-149, 2020
 WL 6129754 (Ct. Int’l Trade Oct. 19, 2020) (Canadian So-
 lar II). For the reasons stated herein, we affirm.
                         BACKGROUND
                                A
     Commerce is required to impose a countervailing duty
 on imported merchandise when it “determines that the
 government of a country or any public entity within the ter-
 ritory of a country is providing, directly or indirectly, a
 countervailable subsidy.” 19 U.S.C. § 1671(a)(1). A sub-
 sidy is countervailable when it is “specific.”             Id.
 § 1677(5)(A). One type of specific subsidy is a subsidy “lim-
 ited to an enterprise or industry located within a desig-
 nated geographical region within the jurisdiction of the
 authority providing the subsidy.” Id. § 1677(5A)(D)(iv).
 Such a subsidy is referred to as a regionally specific sub-
 sidy.
     If, during investigation or review of a countervailing
 duty order, Commerce determines that (a) “necessary in-
 formation is not available on the record” or (b) “an inter-
 ested party or any other person . . . withholds information
 that has been requested by [Commerce],” “fails to provide
 such information by the deadlines . . . or in the form and
 manner requested,” “significantly impedes a proceeding,”
 or “provides such information but the information cannot
 be verified,” Commerce must use “facts otherwise availa-
 ble.” 19 U.S.C. § 1677e(a); see also Changzhou Trina Solar
 Energy Co. v. United States, 975 F.3d 1318, 1327 (Fed. Cir.
 2020). If Commerce further “finds that an interested party
 has failed to cooperate by not acting to the best of its ability
 to comply with a request for information,” then Commerce
 “may use an inference that is adverse to the interests of
 that party in selecting from among the facts otherwise
 available.” 19 U.S.C. § 1677e(b). To reach an adverse in-
 ference, Commerce can rely on information from the peti-
 tion, a final determination in the investigation, prior
Case: 21-1434    Document: 42       Page: 5   Filed: 01/28/2022




 CANADIAN SOLAR, INC.   v. US                               5



 administrative reviews, or “any other information placed
 on the record.” 19 U.S.C. § 1677e(b)(2); see also 19 C.F.R.
 § 351.308(c); Gallant Ocean (Thai.) Co. v. United States,
 602 F.3d 1319, 1321 (Fed. Cir. 2010).
                                B
      On February 13, 2017, Commerce initiated the fourth
 administrative review of the countervailing duty order at
 issue. See Initiation of Antidumping and Countervailing
 Duty Admin. Revs., 82 Fed. Reg. 10,457, 10,457, 10,462
 (Dep’t Commerce Feb. 13, 2017). The order imposed duties
 on crystalline silicon photovoltaic cells manufactured in
 China and imported into the United States. As part of its
 review, Commerce initiated an investigation and selected
 Canadian Solar as one of the mandatory respondents.
 Crystalline Silicon Photovoltaic Cells, Whether or Not As-
 sembled Into Modules, From China: Preliminary Results of
 Countervailing Duty Admin. Rev., and Rescission of Rev.,
 in Part; 2015, 83 Fed. Reg. 1235, 1236 (Dep’t Commerce
 Jan. 10, 2018), and accompanying Decision Memorandum
 for Preliminary Results at 2–3 (Dep’t Commerce Jan. 2,
 2018) (Preliminary Memo). Of relevance to this case, Com-
 merce sought to determine whether Canadian Solar bene-
 fitted from receiving electricity for less than adequate
 remuneration (LTAR). Preliminary Memo, at 25–26.
      To understand whether Canadian Solar received elec-
 tricity subsidies, Commerce sent questionnaires to the gov-
 ernment of China.         Among other things, Commerce
 requested provincial price proposals, descriptions of how
 the National Development and Reform Commission
 (NDRC) is involved in electricity price-setting, and an ex-
 planation of how electricity pricing is responsive to market
 variables. J.A. 157–65. The parties do not dispute that the
 government of China declined to provide complete re-
 sponses to Commerce’s inquiries. Because, in Commerce’s
 view, the government of China “failed to cooperate by not
 acting to the best of its ability to comply” with Commerce’s
Case: 21-1434     Document: 42      Page: 6     Filed: 01/28/2022




 6                                   CANADIAN SOLAR, INC.   v. US



 request and because the requested information was “key to
 [Commerce’s] understanding of the [government of
 China’s] role in establishing electricity prices at the local
 provincial level,” Commerce applied adverse facts available
 to conclude that Canadian Solar received a countervailable
 subsidy through below-market electricity prices. Crystal-
 line Silicon Photovoltaic Cells, Whether or Not Assembled
 Into Modules, From China: Final Results of Countervailing
 Duty Admin. Rev.; 2015, 83 Fed. Reg. 34,828, 34,829 (Dep’t
 Commerce July 23, 2018) (Final Results), and accompany-
 ing Decision Memorandum for the Final Results at 14–15
 (Dep’t Commerce July 12, 2018) (Final Memo). 2 Commerce
 also applied adverse facts available to calculate the coun-
 tervailing duty rate. 3 Final Memo, at 33–34.
     Canadian Solar subsequently filed suit in the CIT chal-
 lenging various components of the Final Results, including
 Commerce’s finding that Canadian Solar received a



     2    Commerce later amended its Final Results to ad-
 just the overall countervailing duty rate to account for an
 error unrelated to the electricity subsidy. Crystalline Sili-
 con Photovoltaic Cells, Whether or Not Assembled Into
 Modules, From China: Amended Final Results of Counter-
 vailing Duty Admin. Rev.; 2015, 83 Fed. Reg. 54,566,
 54,567 (Dep’t Commerce Oct. 30, 2018).
      3   On remand, Commerce assessed Canadian Solar a
 total countervailing duty rate of 5.02 percent. Remand Re-
 determination, at 59. This accounts for subsidies received
 for solar grade polysilicon, solar glass, electricity, and land,
 as well as export credits, development program benefits,
 preferential lending, and tax benefits. Final Memo, at 8–
 9; Remand Redetermination, at 59. The countervailing
 duty rate for subsidized electricity comprised 0.53 percent.
 Remand Redetermination, at 59. Only the electricity sub-
 sidy is on appeal and Canadian Solar does not challenge
 the rate calculation.
Case: 21-1434     Document: 42     Page: 7    Filed: 01/28/2022




 CANADIAN SOLAR, INC.   v. US                                7



 countervailable electricity subsidy. Canadian Solar Inc. v.
 United States, No. 18-00184, slip op. 20-23, 2020 WL
 898557, at *4 (Ct. Int’l Trade Feb. 25, 2020). Commerce
 requested a voluntary remand and the CIT granted the re-
 quest. Id.
     On remand, Commerce provided a revised determina-
 tion that Canadian Solar received a regionally specific sub-
 sidy under 19 U.S.C. § 1677(5A)(D)(iv).              Remand
 Redetermination, at 14. As support for this finding, Com-
 merce noted that the parties did not dispute “that electric-
 ity prices vary from province to province in China.” Id.
 Because the government of China declined to provide cer-
 tain “key information” as to the electricity price variation
 across the provinces, Commerce was unable to “confirm
 that market and commercial principles explain the varia-
 tion in electricity prices on the record.” Id. at 15–16.
     First, the government of China refused to provide “pro-
 vincial price proposals for each of the relevant provinces,”
 which would have helped Commerce determine why the
 electricity prices varied by province, including by identify-
 ing “market- or cost-based reasons underlying the varia-
 tion.” Id. at 15. Second, the government of China’s
 response lacked “a detailed description of the cost elements
 and price adjustments that were discussed between the
 provinces and the NDRC,” which would have helped Com-
 merce ascertain whether the NDRC was involved in price
 setting as well as why prices varied by province. Id. at 15–
 16. Finally, the government of China’s response was de-
 void of any “province-specific explanations” for price varia-
 tion, such as how costs inform provincial electricity prices.
 Id. at 16. This would have also helped Commerce deter-
 mine “whether there is a market- or cost-based explanation
 for variation among provinces.” Id.
     After finding that the government of China failed to co-
 operate to the best of its ability, Commerce applied adverse
 facts available to conclude that “the provision of electricity
Case: 21-1434     Document: 42      Page: 8     Filed: 01/28/2022




 8                                   CANADIAN SOLAR, INC.   v. US



 is a countervailable subsidy program whereby the central
 Chinese government, through the NDRC in Beijing, sets
 different prices in different regions under its authority (i.e.,
 the provinces) without any commercial or market consider-
 ations, but instead for development purposes.” Id. at 19.
 Commerce then used the highest electricity prices from the
 province-by-province price list as its benchmarks for calcu-
 lating Canadian Solar’s duty rate. Id.
     Following the Remand Redetermination, Canadian So-
 lar filed a second suit before the CIT challenging Com-
 merce’s findings that Canadian Solar received
 countervailable electricity subsidies, as well as several
 other findings. Canadian Solar II, at *1. The CIT sus-
 tained Commerce’s determination. Id. at *7.
     Canadian Solar appeals, arguing that Commerce’s ap-
 plication of adverse facts available to determine that the
 electricity program was a regionally specific subsidy was
 not supported by substantial evidence because Commerce
 allegedly ignored the provincial price schedules and failed
 to identify a single geographic region receiving subsidies.
 See Appellants’ Br. 15–16.
     We have       jurisdiction   pursuant     to   28   U.S.C.
 § 1295(a)(5).
                          DISCUSSION
     We review Commerce’s determinations under the same
 standard of review as the CIT and uphold those determi-
 nations if they are supported by substantial evidence and
 otherwise in accordance with law.                   19 U.S.C.
 § 1516a(b)(1)(B)(i); SolarWorld Ams., Inc. v. United States,
 910 F.3d 1216, 1222 (Fed. Cir. 2018) (citing Downhole Pipe
 & Equip., L.P. v. United States, 776 F.3d 1369, 1371 (Fed.
 Cir. 2015)). “Substantial evidence is ‘more than a mere
 scintilla’; rather it is such ‘evidence that a reasonable mind
 might accept as adequate to support a conclusion.’” Chang-
 zhou Trina, 975 F.3d at 1326 (quoting Downhole Pipe,
Case: 21-1434    Document: 42      Page: 9    Filed: 01/28/2022




 CANADIAN SOLAR, INC.   v. US                               9



 776 F.3d at 1374). When assessing whether Commerce’s
 factual findings are supported by substantial evidence,
 “[w]e look to ‘the record as a whole, including evidence that
 supports as well as evidence that fairly detracts from the
 substantiality of the evidence.’” SolarWorld, 910 F.3d at
 1222 (quoting Zhejiang DunAn Hetian Metal Co. v. United
 States, 652 F.3d 1333, 1340 (Fed. Cir. 2011)). Although we
 review the CIT’s decision de novo, “we give great weight”
 to the CIT’s “informed opinion,” which “is nearly always the
 starting point of our analysis.” Nan Ya Plastics Corp. v.
 United States, 810 F.3d 1333, 1341 (Fed. Cir. 2016) (quot-
 ing Ningbo Dafa Chem. Fiber Co. v. United States, 580 F.3d
 1247, 1253 (Fed. Cir. 2009)).
      The record here supports Commerce’s conclusions. In
 its Remand Redetermination, Commerce sufficiently and
 reasonably explained that it lacked key information be-
 cause the government of China failed to cooperate by not
 acting to the best of its ability to comply with requests for
 information. As a result, Commerce was forced to fill in-
 formational gaps and properly relied on adverse inferences
 to find that Canadian Solar received a regionally specific
 electricity subsidy that must be countervailed.
                   A. Electricity Subsidy
     Commerce is entitled to apply adverse facts available
 where, as here, an interested party declines to provide re-
 quested information and fails to cooperate with an investi-
 gation. See, e.g., 19 U.S.C. § 1677e(b); Changzhou Trina,
 975 F.3d at 1327. This includes “when a government fails
 to respond to Commerce’s questions.” Fine Furniture
 (Shanghai) Ltd. v. United States, 748 F.3d 1365, 1373 (Fed.
 Cir. 2014). This court has specifically upheld the applica-
 tion of adverse facts available where “the government of
 China refused to provide information as to how the electric-
 ity process and costs varied among the various provinces
 that supplied electricity to industries within their areas”
 and “did not provide the data sufficient to establish the
Case: 21-1434    Document: 42      Page: 10    Filed: 01/28/2022




 10                                 CANADIAN SOLAR, INC.   v. US



 benchmark price for electricity.” Id. at 1372. Commerce
 identified comparable informational gaps in this case. See
 Remand Redetermination, at 14–19 (“[T]he [government of
 China] refused to provide key information that would allow
 Commerce to confirm its claims . . . . Without such infor-
 mation, Commerce cannot confirm that market and com-
 mercial principles explain the variation in electricity prices
 . . . .”).
     Canadian Solar argues that Commerce improperly ig-
 nored the provincial price schedules. Appellants’ Br. 22.
 In its view, these price schedules “demonstrate that no re-
 gion in China received subsidized electricity prices,” and
 therefore Commerce did not need to fill any informational
 gaps with adverse inferences. Id.; see also id. at 31 (“[T]he
 price schedules clearly demonstrate on their face that no
 geographic region received an alleged electricity sub-
 sidy . . . .”). While Canadian Solar is correct that Com-
 merce may not rely on adverse facts available when the
 record is not missing information or otherwise deficient,
 Zhejiang DunAn, 652 F.3d at 1348, in this case Commerce
 expressly considered the price schedules and reached the
 opposite conclusion, Remand Redetermination, at 14. Com-
 merce relied on adverse inferences to fill two critical infor-
 mational gaps raised (not resolved) by the provincial price
 schedules: “why prices vary from province to province and
 who makes the decision—ultimately—to set or allow dis-
 tinct prices in each province.” Id.
     Commerce could not determine why prices vary be-
 cause the government of China failed “to demonstrate that
 such variances are in accordance with market principles or
 cost differences.” Id. at 15. The government of China as-
 serted that “[e]lectricity prices in China are based on mar-
 ket principles” but “refused to provide key information that
 would allow Commerce to confirm its claims.” Id. at 15. As
 described above, Commerce requested and the government
 of China declined to provide provincial price proposals, a
 description of cost and price discussions between the
Case: 21-1434    Document: 42      Page: 11    Filed: 01/28/2022




 CANADIAN SOLAR, INC.   v. US                               11



 provinces and the NDRC, and province-specific cost and
 price considerations. Id. at 15–16. Without this specifi-
 cally requested information, Commerce could not deter-
 mine the root cause for the price disparities. Id. at 15–16.
 Commerce therefore inferred that the government of China
 provided electricity subsidies “for development purposes”
 by setting lower electricity prices for enterprises located in
 provinces such as the ones where Canadian Solar operates.
 Id. at 15, 19.
      To determine the entity responsible for setting the elec-
 tricity subsidies, Commerce relied on documents indicating
 that the NDRC set electricity prices at the national level.
 These documents include NDRC Notices indicating that, at
 least in years prior, the NDRC was entitled to, among other
 things, implement coal and electricity price bidding sys-
 tems, adopt price intervention measures, adjust provincial
 price levels, and reduce electricity prices for industrial and
 commercial users. Id. at 17–18. Commerce credited this
 evidence over the government of China’s uncorroborated
 narrative responses claiming that the provinces set their
 own prices. Id. at 16–19; id. at 17 (“Based on our examina-
 tion of the additional documentation, as well as the [gov-
 ernment of China] questionnaire response, we concluded
 the following demonstrated that the NDRC was still ulti-
 mately in control of the price setting system and that the
 2015 changes had not affected how the system operated in
 practice . . . .”). In so finding, Commerce noted that the
 purported delegation of price setting authority to the prov-
 inces marked an unsubstantiated shift from the govern-
 ment of China’s position during all three prior
 administrative reviews of the same countervailing duty or-
 der. Id. at 16.
     This case is distinguishable from Diamond Sawblades
 Manufacturers’ Coalition v. United States, 986 F.3d 1351
 (Fed. Cir. 2021). In Diamond Sawblades, we held that
 Commerce improperly disregarded all product origin infor-
 mation where “Commerce ha[d] not satisfactorily
Case: 21-1434    Document: 42      Page: 12    Filed: 01/28/2022




 12                                 CANADIAN SOLAR, INC.   v. US



 explained why substantial evidence supports its determi-
 nation of unreliability.” Id. at 1366. While Canadian Solar
 considers the provincial price schedules to be similarly dis-
 regarded evidence of provincial price-setting, in this case
 Commerce expressly considered the record evidence, in-
 cluding the provincial price schedules and NDRC Notices.
 Based on the record, Commerce reasonably determined it
 required additional information regarding the basis for and
 source of the price variation in order to assess whether Ca-
 nadian Solar had received an electricity subsidy.
      At most, Commerce and Canadian Solar reached incon-
 sistent conclusions based on the same evidence. This does
 not, however, render Commerce’s findings unsupported by
 substantial evidence. Deacero S.A.P.I. de C.V. v. United
 States, 996 F.3d 1283, 1297 (Fed. Cir. 2021) (“Commerce’s
 finding may still be supported by substantial evidence even
 if two inconsistent conclusions can be drawn from the evi-
 dence.” (quoting SolarWorld, 910 F.3d at 1222)).
     We therefore agree with the CIT that Commerce’s ad-
 verse inference that the government of China subsidized
 electricity is supported by substantial evidence.
                   B. Regional Specificity
     Canadian Solar also argues that instead of identifying
 a particular subsidized region, as it believes is required by
 statute, Commerce improperly “ascrib[ed] the supposedly
 regional subsidy program to every single region and prov-
 ince across China.” Appellants’ Br. 42–43. This, Canadian
 Solar argues, “is the antithesis of a reasonable specificity
 determination under 19 U.S.C. § 1677(5A)(D)(iv),” id. at
 49, and, as a result, Commerce’s regional specificity finding
 cannot be supported by substantial evidence, id. at 52. We
 disagree.
     Section 1677(5A)(D)(iv) provides that a subsidy is re-
 gionally specific where it is “limited to an enterprise or in-
 dustry located within a designated geographical region
Case: 21-1434    Document: 42      Page: 13     Filed: 01/28/2022




 CANADIAN SOLAR, INC.   v. US                                13



 within the jurisdiction of the authority providing the sub-
 sidy.” We agree with the CIT that, where documents sup-
 port the inference that the central government of China
 was involved in provincial electricity pricing that results in
 regional price variability, substantial evidence supports
 Commerce’s finding that there is a countervailable region-
 ally specific subsidy. Canadian Solar II, at *3; see also
 Changzhou Trina Solar Energy Co. v. United States,
 466 F. Supp. 3d 1287, 1302 (Ct. Int’l Trade 2020) (holding
 that “Commerce’s determination that the subsidy is region-
 ally specific” was sufficiently supported where “Commerce
 noted two factual bases for a determination of specificity:
 (1) unexplained regional price variability and (2) central
 government action via the NDRC”).
     The CIT’s decision in Royal Thai Government v. United
 States is instructive. 441 F. Supp. 2d 1350 (Ct. Int’l Trade
 2006). In Royal Thai, the CIT found that Commerce “rea-
 sonably determined” that an electricity subsidy provided
 by the Royal Thai Government “satisfied the requirements
 of regional specificity” where “[a]ccess to this relatively
 cheaper electricity was expressly contingent on only one
 factor: a company’s regional location within Thailand.” Id.
 at 1358. Accepting Commerce’s adverse inferences in the
 present case, the electricity subsidies provided by the gov-
 ernment of China also depend only on a company’s regional
 location since the price of electricity varies by province. Re-
 mand Redetermination, at 19, 40.
     This holds true even if, as Canadian Solar contends,
 electricity subsidies are available across different prov-
 inces. Appellants’ Br. 49. On this ground, we agree with
 the CIT’s reasoning in Samsung Electronics Co. v. United
 States, 973 F. Supp. 2d 1321 (Ct. Int’l Trade 2014). There,
 the CIT rejected an argument that “regional specificity
 should be limited to ‘administrative jurisdictions such as
 provinces or states,’” id. at 1328 (citation omitted), and up-
 held Commerce’s finding that a tax credit available any-
 where in South Korea “outside the Seoul Metropolitan
Case: 21-1434    Document: 42      Page: 14    Filed: 01/28/2022




 14                                 CANADIAN SOLAR, INC.   v. US



 Area” was geographically specific, id. at 1328–29. In other
 words, even if a particular electricity subsidy is provided to
 more than one province, so long as it is provided to less
 than all regions or varies by region, that subsidy can be
 fairly regarded as regionally specific under the statute.
     Canadian Solar also argues that the benchmark calcu-
 lations render Commerce’s regional specificity findings un-
 reasonable.       Appellants’ Br. 45.     To calculate the
 countervailing duty rate, Commerce compared each of Ca-
 nadian Solar’s electricity rates to the highest provincial
 rate for the relevant category. Remand Redetermination,
 at 19 (“The amount of the subsidy we infer to be the differ-
 ence between what the respondent is paying and the high-
 est tariffs set for any province.”). As Commerce explained,
 this issue arises only because the government of China de-
 clined to provide information that would have permitted
 Commerce to identify an unsubsidized province or unsub-
 sidized rates. Id. at 40–41. In the absence of that infor-
 mation, it was reasonable for Commerce to infer that the
 highest rate in each category was unsubsidized.
      Canadian Solar argues that this approach “signifies
 that users in all regions are subsidized” instead of desig-
 nating a single subsidized region. Appellants’ Br. 49. But
 Commerce’s rate calculation does not undermine the sepa-
 rate conclusion that the electricity subsidies are geograph-
 ically specific because the rates depend on the province in
 which an enterprise is located. Remand Redetermination,
 at 19.
     Accordingly, we agree with the CIT that Commerce’s
 regional specificity findings are supported by substantial
 evidence.
                         CONCLUSION
    We have considered Appellants’ remaining arguments
 and do not find them persuasive. For the foregoing
Case: 21-1434   Document: 42     Page: 15    Filed: 01/28/2022




 CANADIAN SOLAR, INC.   v. US                            15



 reasons, we affirm the Court of International Trade’s judg-
 ment.
                          AFFIRMED